Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims [1-20] rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1-20] of U.S. Patent No. [10924884].
For example: claim 1 of instant application teaches by claim 1 of U.S. Patent No. [10924884]. 

Instant Claims of present Application 
Related Claims of US Patent No. 10924884
1.  A method, comprising: receiving, at a device, preference information from a user; identifying a selection, by the user, of a predetermined page to be displayed by the device; in response to the identifying of the selection, retrieving content via a network connection based on the preference information, the content including one or more articles selected by a content provider based on the preference information; automatically designing a layout of one or more objects associated with the retrieved content for display on the device; and outputting the retrieved content on the predetermined page of the device.  

1.   A mobile device-implemented method, comprising: receiving, at a mobile device, preference information from a user; identifying a selection, by the user, of a predetermined page to be displayed by the mobile device; in response to the identifying of the selection, retrieving content via a wireless connection based on the preference information, the content including one or more news articles selected by a content provider based on the preference information; automatically designing a layout of one or more objects associated with the retrieved content for display on the mobile device; and outputting the retrieved content on the predetermined page of the mobile device.



Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-15, 17-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Brandenberg et al. [US 20030063072]. 

As per claim 1, Brandenberg teaches:
 A method, (Abstract) comprising: 
receiving, at a device, preference information from a user; identifying a selection, by the user, of a predetermined page to be displayed by the device; in response to the identifying of the selection, retrieving content via a network connection based on the preference information, the content including one or more articles selected by a content provider based on the preference information; ([0734] 8.A.1.a.1 DELIVERY OF CONTENT BASED UPON KNOWN USER PREFERENCES: In the example of FIGS. 1H, 1I, 1J, 1K, 1L, IM, and 1N, the differences between the digital content displayed on appliances 351, 353, 355, 357, 359, and 361 can be explained by differences between the users, as determined through examination of the respective contextual user profiles, such as contextual user profiles 411 and 417. By examining appliances 351, 353, 355, 357, 359, and 361 in FIG. 1H, it is clear that certain digital content is more common to some users, but less common to other users. For example, there is a significant overlap between the digital content items received by the user of appliance 351 and the digital content received by the user of appliance 361. This overlap is based upon similarities in the respective contextual user profiles. In contrast, there is little similarity between the digital content received by the user of appliance 353 and the digital content received by the user of device 355. This lack of overlap is based upon differences in the respective contextual user profiles. Note that Digital Content D and G are communicated to all appliances 351, 353, 355, 357, 359, and 361. Thus, it is highly likely that LATLONG1, LATLONG2, LATLONG3, LATLONG4, LATLONG5, and LATLONG6 are all located within a single service region, such as geographic region GR1.)
automatically designing a layout of one or more objects associated with the retrieved content for display on the device; and outputting the retrieved content on the predetermined page of the device. ([0650] 6.B.1. Simultaneous distribution of unique experiences: While it is possible for each individual user within a particular service region to receive completely different digital content in his location-aware wireless communication appliance, there will be a great deal of overlap, such that certain groups of users within a certain service region will have common digital content displayed or played on their location-aware wireless communication appliances. Essentially, the overlap in digital content between users or groups of users represents a form of shared virtual environments. This will be described in high-level overview with respect to FIGS. 1H and 11. FIG. 1H depicts a plurality of location-aware wireless communication appliances 351, 353, 355, 357, 359, and 361 in highly simplified form. Each appliance 351, 353, 355, 357, 359, and 361 includes an always-visible display 352, 354, 356, 358, 360, and 362, respectively, for displaying digital content. For example, appliance 351 is displaying digital content identified symbolically by Digital Content A, B, C, D, E, F, and G; appliance 353 is displaying Digital Content D, E and G; appliance 355 is displaying Digital Content A, C, D and G; appliance 357 is displaying Digital Content C, D, E, F and G; appliance 359 is displaying Digital Content B, D, and G; and appliance 361 is displaying Digital Content A, B, C, D, F, and G.)

As per claim 2, Brandenberg teaches:
The method of claim 1, wherein the device is a mobile telephone. ([0864] 11. A.1. Physical configuration: Until now, handheld, wireless devices have primarily been used for person-to-person communication by voice, transmitting and receiving voice data in real-time. These "mobile phone" devices have allowed users to go wherever they like and still be in touch with their friends and colleagues just as though they were using a wired phone at home or work. Communication by textual means, such as e-mail, has been performed almost exclusively over land-based copper and fiber optic phone lines because the wireless communication networks have simply not had the capacity or capability to provide cost effective, wireless transmission of textual data. But recent advancements in wireless technology have made it possible to provide cost-effective data transfer over existing wireless networks.)

As per claim 4, Brandenberg teaches:
The method of claim 1, wherein the network connection is a wireless connection. ([0864] 11. A.1. Physical configuration: Until now, handheld, wireless devices have primarily been used for person-to-person communication by voice, transmitting and receiving voice data in real-time. These "mobile phone" devices have allowed users to go wherever they like and still be in touch with their friends and colleagues just as though they were using a wired phone at home or work. Communication by textual means, such as e-mail, has been performed almost exclusively over land-based copper and fiber optic phone lines because the wireless communication networks have simply not had the capacity or capability to provide cost effective, wireless transmission of textual data. But recent advancements in wireless technology have made it possible to provide cost-effective data transfer over existing wireless networks.)

As per claim 5, Brandenberg teaches:
The method of claim 1, further comprising receiving an indication of different types of content to be retrieved and output. ([0734] 8.A.1.a.1 DELIVERY OF CONTENT BASED UPON KNOWN USER PREFERENCES: In the example of FIGS. 1H, 1I, 1J, 1K, 1L, IM, and 1N, the differences between the digital content displayed on appliances 351, 353, 355, 357, 359, and 361 can be explained by differences between the users, as determined through examination of the respective contextual user profiles, such as contextual user profiles 411 and 417. By examining appliances 351, 353, 355, 357, 359, and 361 in FIG. 1H, it is clear that certain digital content is more common to some users, but less common to other users. For example, there is a significant overlap between the digital content items received by the user of appliance 351 and the digital content received by the user of appliance 361. This overlap is based upon similarities in the respective contextual user profiles. In contrast, there is little similarity between the digital content received by the user of appliance 353 and the digital content received by the user of device 355. This lack of overlap is based upon differences in the respective contextual user profiles. Note that Digital Content D and G are communicated to all appliances 351, 353, 355, 357, 359, and 361. Thus, it is highly likely that LATLONG1, LATLONG2, LATLONG3, LATLONG4, LATLONG5, and LATLONG6 are all located within a single service region, such as geographic region GR1.)

As per claim 6, Brandenberg teaches:
The method of claim 5, wherein the indication of the different types of the content is specified by a user. ([0734] 8.A.1.a.1 DELIVERY OF CONTENT BASED UPON KNOWN USER PREFERENCES: In the example of FIGS. 1H, 1I, 1J, 1K, 1L, IM, and 1N, the differences between the digital content displayed on appliances 351, 353, 355, 357, 359, and 361 can be explained by differences between the users, as determined through examination of the respective contextual user profiles, such as contextual user profiles 411 and 417. By examining appliances 351, 353, 355, 357, 359, and 361 in FIG. 1H, it is clear that certain digital content is more common to some users, but less common to other users. For example, there is a significant overlap between the digital content items received by the user of appliance 351 and the digital content received by the user of appliance 361. This overlap is based upon similarities in the respective contextual user profiles. In contrast, there is little similarity between the digital content received by the user of appliance 353 and the digital content received by the user of device 355. This lack of overlap is based upon differences in the respective contextual user profiles. Note that Digital Content D and G are communicated to all appliances 351, 353, 355, 357, 359, and 361. Thus, it is highly likely that LATLONG1, LATLONG2, LATLONG3, LATLONG4, LATLONG5, and LATLONG6 are all located within a single service region, such as geographic region GR1.)

As per claim 7, Brandenberg teaches:
The method of claim 5, wherein the indication of the different types of the content is determined utilizing a user's past data access. ([0734] 8.A.1.a.1 DELIVERY OF CONTENT BASED UPON KNOWN USER PREFERENCES: In the example of FIGS. 1H, 1I, 1J, 1K, 1L, IM, and 1N, the differences between the digital content displayed on appliances 351, 353, 355, 357, 359, and 361 can be explained by differences between the users, as determined through examination of the respective contextual user profiles, such as contextual user profiles 411 and 417. By examining appliances 351, 353, 355, 357, 359, and 361 in FIG. 1H, it is clear that certain digital content is more common to some users, but less common to other users. For example, there is a significant overlap between the digital content items received by the user of appliance 351 and the digital content received by the user of appliance 361. This overlap is based upon similarities in the respective contextual user profiles. In contrast, there is little similarity between the digital content received by the user of appliance 353 and the digital content received by the user of device 355. This lack of overlap is based upon differences in the respective contextual user profiles. Note that Digital Content D and G are communicated to all appliances 351, 353, 355, 357, 359, and 361. Thus, it is highly likely that LATLONG1, LATLONG2, LATLONG3, LATLONG4, LATLONG5, and LATLONG6 are all located within a single service region, such as geographic region GR1.)

As per claim 8, Brandenberg teaches:
The method of claim 1, further comprising determining a current location of the device. ([0734] 8.A.1.a.1 DELIVERY OF CONTENT BASED UPON KNOWN USER PREFERENCES: In the example of FIGS. 1H, 1I, 1J, 1K, 1L, IM, and 1N, the differences between the digital content displayed on appliances 351, 353, 355, 357, 359, and 361 can be explained by differences between the users, as determined through examination of the respective contextual user profiles, such as contextual user profiles 411 and 417. By examining appliances 351, 353, 355, 357, 359, and 361 in FIG. 1H, it is clear that certain digital content is more common to some users, but less common to other users. For example, there is a significant overlap between the digital content items received by the user of appliance 351 and the digital content received by the user of appliance 361. This overlap is based upon similarities in the respective contextual user profiles. In contrast, there is little similarity between the digital content received by the user of appliance 353 and the digital content received by the user of device 355. This lack of overlap is based upon differences in the respective contextual user profiles. Note that Digital Content D and G are communicated to all appliances 351, 353, 355, 357, 359, and 361. Thus, it is highly likely that LATLONG1, LATLONG2, LATLONG3, LATLONG4, LATLONG5, and LATLONG6 are all located within a single service region, such as geographic region GR1.)

As per claim 9, Brandenberg teaches:
The method of claim 8, wherein the current location of the device is determined utilizing global positioning system (GPS) information received via a GPS system. ([0443] 1. The location-aware feature of the present invention allows the device to determine its geographical location at all times. This location information can be used by the habit modeling software on the device and it may be transmitted by the user to other users on network 11 so that the other users may maintain awareness of the location of the transmitting user. The preferred location-aware system is a conventional GPS that will be adapted such that the user may assign colloquial names, or aliases, to actual locations to maintain privacy and security when the user's location is transmitted to other users on network 11.)

As per claim 10, Brandenberg teaches:
The method of claim 8, wherein the current location of the device is determined utilizing a proximity of mobile communications towers. ([0444] 2. An alternate location-aware system works in conjunction with the preferred GPS system when signals from the GPS system are weak or masked by geological features. A current alternate system uses the location of towers T1, T2, and TN and signal triangulation to supplement the GPS system. If a user is communicating over a specific tower T1, T2, or TN, and the GPS system loses location awareness, network 11 will monitor which tower T1, T2, or TN is being used. It may be possible to regain the device's approximate location through signal triangulation. Such approximate location information may be used until the GPS system regains location awareness. Recorded changes in the tower being used, made before the GPS system regains location awareness, indicate to network 11 that the user's location has changed. Location changes that are recorded due to tower changes are not assigned as much weight or reliability as location changes recorded by the GPS system. Thus, the confidence placed by network 11 in the device's actual location may be affected by the method in which the location awareness information is obtained.)

As per claim 11, Brandenberg teaches:
The method of claim 8, wherein the preference information causes the device to automatically receive local information based on the current location of the device. ([0734] 8.A.1.a.1 DELIVERY OF CONTENT BASED UPON KNOWN USER PREFERENCES: In the example of FIGS. 1H, 1I, 1J, 1K, 1L, IM, and 1N, the differences between the digital content displayed on appliances 351, 353, 355, 357, 359, and 361 can be explained by differences between the users, as determined through examination of the respective contextual user profiles, such as contextual user profiles 411 and 417. By examining appliances 351, 353, 355, 357, 359, and 361 in FIG. 1H, it is clear that certain digital content is more common to some users, but less common to other users. For example, there is a significant overlap between the digital content items received by the user of appliance 351 and the digital content received by the user of appliance 361. This overlap is based upon similarities in the respective contextual user profiles. In contrast, there is little similarity between the digital content received by the user of appliance 353 and the digital content received by the user of device 355. This lack of overlap is based upon differences in the respective contextual user profiles. Note that Digital Content D and G are communicated to all appliances 351, 353, 355, 357, 359, and 361. Thus, it is highly likely that LATLONG1, LATLONG2, LATLONG3, LATLONG4, LATLONG5, and LATLONG6 are all located within a single service region, such as geographic region GR1.)

As per claim 12, Brandenberg teaches:
The method of claim 8, wherein the content is retrieved based on the current location of the device. ([0734] 8.A.1.a.1 DELIVERY OF CONTENT BASED UPON KNOWN USER PREFERENCES: In the example of FIGS. 1H, 1I, 1J, 1K, 1L, IM, and 1N, the differences between the digital content displayed on appliances 351, 353, 355, 357, 359, and 361 can be explained by differences between the users, as determined through examination of the respective contextual user profiles, such as contextual user profiles 411 and 417. By examining appliances 351, 353, 355, 357, 359, and 361 in FIG. 1H, it is clear that certain digital content is more common to some users, but less common to other users. For example, there is a significant overlap between the digital content items received by the user of appliance 351 and the digital content received by the user of appliance 361. This overlap is based upon similarities in the respective contextual user profiles. In contrast, there is little similarity between the digital content received by the user of appliance 353 and the digital content received by the user of device 355. This lack of overlap is based upon differences in the respective contextual user profiles. Note that Digital Content D and G are communicated to all appliances 351, 353, 355, 357, 359, and 361. Thus, it is highly likely that LATLONG1, LATLONG2, LATLONG3, LATLONG4, LATLONG5, and LATLONG6 are all located within a single service region, such as geographic region GR1.)

As per claim 13, Brandenberg teaches:
The method of claim 8, wherein when the current location is different from a home location, the predetermined page includes information pertaining to the current location of the device, without the user specifically requesting the information pertaining to the current location when requesting the predetermined page. ([0734] 8.A.1.a.1 DELIVERY OF CONTENT BASED UPON KNOWN USER PREFERENCES: In the example of FIGS. 1H, 1I, 1J, 1K, 1L, IM, and 1N, the differences between the digital content displayed on appliances 351, 353, 355, 357, 359, and 361 can be explained by differences between the users, as determined through examination of the respective contextual user profiles, such as contextual user profiles 411 and 417. By examining appliances 351, 353, 355, 357, 359, and 361 in FIG. 1H, it is clear that certain digital content is more common to some users, but less common to other users. For example, there is a significant overlap between the digital content items received by the user of appliance 351 and the digital content received by the user of appliance 361. This overlap is based upon similarities in the respective contextual user profiles. In contrast, there is little similarity between the digital content received by the user of appliance 353 and the digital content received by the user of device 355. This lack of overlap is based upon differences in the respective contextual user profiles. Note that Digital Content D and G are communicated to all appliances 351, 353, 355, 357, 359, and 361. Thus, it is highly likely that LATLONG1, LATLONG2, LATLONG3, LATLONG4, LATLONG5, and LATLONG6 are all located within a single service region, such as geographic region GR1.)
Claims 14-15, 18-19 are the product claims corresponding to apparatus claims 1-2, 5-6 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.  

As per claim 17, Brandenberg teaches:
The computer program product of claim 14, wherein the device is an APPLE iPHONE. (e.g. APPLE; ¶ 0392)

Claim 20 is the system claim corresponding to method claim 1 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenberg in view of Rolf et al. [US 20090316671].

As per claim 3, Brandenberg teaches all the particulars of the claim except wherein the content provider is GOOGLE. However, Rolf teaches in an analogous art, that the method of claim 1, wherein the content provider is GOOGLE. (e.g. GOOGLE; ¶ 0290) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the content provider is GOOGLE in order to provide a method for communication systems with integration of localized data.

Claim 16 is the method claim corresponding to method claim 3 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.  

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Nurdin, M. Ryan Fajar, Sugondo Hadiyoso, and Achmad Rizal. "A low-cost Internet of Things (IoT) system for multi-patient ECG's monitoring." 2016 International Conference on Control, Electronics, Renewable Energy and Communications (ICCEREC). IEEE, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641